Citation Nr: 1749513	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lung disability.  

2.  Entitlement to an initial rating in excess of 10 percent prior to February 19, 2014, and in excess of 30 percent thereafter, for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1954. 

This appeal is before the Board of Veterans' Appeals (Board) from December 2008 and January 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In May 2014, the Board denied the Veteran's service connection claim and remanded the increased rating claim; it partially granted the increased rating clam in January 2015.

The Veteran appealed the service connection denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In a June 2015 Order, the Court granted the motion and remanded the case to the Board.  The Board again remanded the service connection claim in August 2015.

The Veteran also appealed the January 2015 Board decision to the Court.  In a June 2016 Memorandum Decision, the Court vacated the decision to the extent that it denied an initial disability rating in excess of 10 percent prior to February 19, 2014, and in excess of 30 percent thereafter, for bilateral hearing loss, and remanded the case to the Board.  The Board again remanded that claim in November 2016.

In a September 2017 letter, the Board informed the Veteran that the VLJ who conducted his February 2014 hearing was no longer employed by the Board and that the Veteran had the right to another Board hearing, and provided the Veteran a form to request another Board hearing.  The letter further informed the Veteran that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran did not respond.  See 38 C.F.R. §§ 19.3 (b), 20.707.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an initial rating in excess of 10 percent prior to February 19, 2014, and in excess of 30 percent thereafter, for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No current lung disability began during service or is related to service in any other way.  


CONCLUSION OF LAW

The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  In attempting to obtain any National Guard service treatment records, and informing the Veteran in a March 2017 letter that it was not able to obtain any such records, and obtaining a June 2017 VA examination and opinion, the AOJ substantially complied with the June 2015 Joint Motion and the Board's August 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Most of the Veteran's service treatment records are unavailable in this case.  Where the claimant's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In a January 2009 statement, the Veteran asserted that he had bronchial pneumonia that left a spot on his lung that was still there.  During his February 2014 hearing before the Board, the Veteran testified that he was treated for bronchial pneumonia in service, and that following service he had many X-rays for physicals that showed a spot on his lung.  

VA treatment records reflect that November 2003 X-rays revealed minimal atelectasis or scarring seen at the right base and a granuloma is seen laterally in the left mid lung, with no other evidence of cardiopulmonary abnormality.  The impression was no acute or significant cardiopulmonary abnormality.  

A December 18, 2009, VA emergency department record reflects that the Veteran presented stating that when he coughed he got a pain below his left lung, and had had right shoulder pain for weeks with decreased range of movement; he denied chest pain and shortness of breath.  December 18 chest X-rays were compared with the November 2003 X-rays and revealed calcific remnants of old granulomatous disease and a new right lower lobe infiltrate.  No pleural effusion was noted and there was minimal bilateral apical pleural thickening that was unchanged and a right perihilar infiltrate.  The impression was acute right perihilar and right lower lobe infiltrates noted.

On December 29, 2009, it was noted that the Veteran had recently been treated for a lung infection and had just finished antibiotics.  He still had a cough productive of dark sputum that occasionally had little red spots in it.  The assessment was bronchitis, and he was prescribed Avelox for 7 more days, fluids, and humidifier/vaporizer treatment.  December 29 chest X-ray revealed calcific remnants of old granulomatous disease; right upper and lower lobe infiltrates improving, but not yet resolved; bilateral apical pleural-parenchymal scarring again noted; and no pleural effusion.  The impression was improving right-sided pulmonary infiltrates, and follow-up until complete resolution was recommended.

A February 2014 VA treatment record reflects that pulmonary function test (PFT) had been abnormal.  March 2014 chest X-rays revealed nonspecific mild dependent changes at the right lung base; mild apical fibrosis; and no obvious acute abnormality of the lungs identified.  The impression was mild changes of emphysema, without acute process or obvious lung masses.  August 2014 computed tomography (CT) scan revealed biapical pleural and parenchymal reaction with mass-like quality on the right, emphysematous changes, and calcific remnants of prior granulomatous disease present.  The impression was biapical pleural and parenchymal reaction exhibiting mass-like quality on the right, likely reflecting sequela of previous inflammatory/infectious process; calcific remnants of prior granulomatous disease present; and emphysema.  January 2015 chest CT scan revealed stable right apical fibrosis; generalized mild to moderate emphysema in the upper lung zones and mild emphysema in the lower lung zones; and scattered calcified granulomas from past healed granulomatous infection, along with calcified lymph nodes in the mediastinum.  The impression was right apical fibrosis, no change; healed, benign granulomatous infection in the past; and emphysema.

A March 2015 VA treatment note indicates that PFTs, including test of the diffusing capacity of the lungs for carbon monoxide, revealed lung volumes and pulmonary function moderately reduced.

On June 2017 VA examination, the examiner gave a diagnosis of emphysema first noted in 2014, and non-specific decreased diffusion capacity on PFT.  The examiner reviewed the records, and noted that the Veteran had PFTs in 2015, apparently to check on a chronic low diffusion capacity on PFT.  He was on amiodarone at the time, and the PFT was performed to see whether or not the amiodarone would be continued, or discontinued.  As it turned out, the cardiologist noted that the low diffusion capacity was OK, and the medication was continued.  The examiner noted that mild emphysematous changes were noted by March 2014 chest X-ray.  

After reviewing the record and examining the Veteran, the examiner opined that the Veteran's current lung disorders were less likely than not related to service; he opined that such disorders were not related to any calcified granulomas resulting from earlier lung infections, which would appears as spots on X-ray.  Rather, he indicated that they were instead likely related to his history of smoking.  The examiner expressed the following:  

The veteran has calcified granulomas of the lung.  These are noted to be chronic and stable.  The veteran has lived near this VA for most of his life, including childhood.  Calcified granulomas are a common finding of people living in the Ohio Valley area.  These result from earlier minor infections in the lung that are checked by the body's immune system, and the resulting granuloma can appear as a spot on Chest Xray.  The spots are not related to the veteran's mild emphysema, nor to the lower diffusion capacity.  The veteran quit smoking 30 years ago, but prior to that, he had smoked 2 packs per day for 20 years.  

The Veteran's service connection claim must be denied.  As the Board noted in its May 2014 decision and August 2015 remand, in light of the Veteran's testimony and the absence of service treatment records, the Board considers the Veteran's statements regarding his in-service pneumonia, as well as his reports of continuous radiographic evidence of a "black spot" on his lung following service, credible.  In this regard, moreover, beginning in November 2003, during December 2009 treatment for acute bronchitis, and on imaging beginning in 2014, the Veteran has consistently been noted to have had calcific remnants of an old, healed, benign granulomatous infection.

However, there has been no lung disease or disabling condition ever noted to have been connected with this radiologic finding; this includes Veteran's current lung conditions of mild emphysema and decreased pulmonary function on testing, beginning with diagnostic findings and abnormal PFTs in 2014.

Rather, the only competent medical opinion as to whether the Veteran's current lung disorders are related to this radiographic finding, past infection, or service generally, is the negative opinion of the June 2017 VA examiner.  The Board finds this opinion-supported by a clear rationale based on explained medical principles-to be persuasive.  Again, the examiner acknowledged the Veteran's calcified lung granulomas, which appear as spots on X-ray, and that such findings result from earlier lung infections.  However, he opined that such granulomas were not related to the Veteran's current emphysema and lowered pulmonary functioning, which instead were likely related to his history of smoking.   

Therefore, a preponderance of the evidence is against a finding that a current lung disability began during service or is related to service in any other way.  Accordingly, service connection for a lung disability must be denied.


ORDER

Service connection for a lung disability is denied.  


REMAND

The record reflects that the AOJ has undertaken development pursuant to the Board's November 2016 remand of the issue of an initial rating in excess of 10 percent prior to February 19, 2014, and in excess of 30 percent thereafter, for bilateral hearing loss.  Such development has included obtaining a VA audiogram in conjunction with treatment provided on March 2, 2012, and affording the Veteran a May 2017 VA examination.  Also, in that remand, the Board stated that, following development, the AOJ must "readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action."  However, there is no indication that the AOJ readjudicated the Veteran's increased rating claim or issued a supplemental statement of the case prior to returning the issue to the Board.  Thus, the issue must again be remanded for the AOJ to consider and readjudicate the matter on appeal, and to issue a supplemental statement of the case to the Veteran, as appropriate.  See 38 C.F.R. § 19.31(c); Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any other necessary development, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


